


Exhibit 10.2




CONSULTING AND SEPARATION AGREEMENT


THIS CONSULTING AND SEPARATION AGREEMENT (the “Agreement”) is made as of
February 23, 2012 by WESCO International, Inc. and WESCO Distribution, Inc.,
(collectively, “WESCO”) each a Delaware corporation and Richard P. Heyse, a
resident of the Commonwealth of Pennsylvania (“Employee”).


In consideration of the mutual promises made herein and intending to be legally
bound hereby, WESCO and Employee hereby agree as follows:


1.
Consulting Services and Termination of Employment. Employee stepped down from
his position as Vice President, Chief Financial Officer effective February 3,
2012, and Employee shall continue to be employed on a non-exclusive basis in the
capacity as a consultant for transitional matters through July 2, 2012. Employee
shall cease to be an employee of WESCO effective as of July 2, 2012 (the
“Termination Date”).



2.
Effect of Termination. Except as expressly provided in this Agreement, WESCO
shall have no obligations to Employee from and after the Termination Date.
Without limiting the generality of the foregoing, WESCO shall have no obligation
to Employee with respect to salary, bonuses and other cash or equity incentive
compensation, fringe benefits, severance pay or other termination benefits,
pension, profit-sharing or other retirement or deferred compensation payments
under plans qualified under Section 401(a) of the Internal Revenue Code of 1986,
as amended (the “Code”) (except as required in accordance with the terms of such
plans and applicable law), any other incentive or deferred compensation payments
under plans not so qualified, and any health, life, disability, or other welfare
benefit plans, programs or arrangements. Except for the payments and benefits
described in this Agreement, Employee waives any and all of the foregoing
compensation and benefits that may have accrued prior to the Termination Date
and shall not be entitled to receive any of the foregoing compensation or
benefits after the Termination Date.



3.
Termination Benefits. Employee shall receive the following termination benefits,
provided that this Agreement becomes effective and is not revoked during the
seven-day revocation period set forth in Section 11 below, and also subject to
Section 6 below:



a.
WESCO shall pay to Employee any accrued but unpaid current salary and fringe
benefits (including accrued but unused paid time off of five days) through the
Termination Date, and the severance compensation and benefits identified in
Annex I attached hereto and made a part hereof (hereinafter the “Severance
Benefits”).



b.
The termination of Employee's employment on the Termination Date shall
constitute a qualifying event, as described in Section 4980B(f)(3) of the Code,
with respect to Employee's health care continuation rights under the
Consolidated Omnibus Budget Reconciliation Act, as amended (“COBRA”). As of the
Termination Date, Employee will be deemed to have elected health care
continuation coverage under COBRA. Employee shall be eligible to receive health
care continuation coverage from WESCO for the period beginning on the
Termination Date for a period of eighteen months to the extent provided under
COBRA, subject to the terms and






1

--------------------------------------------------------------------------------




conditions of WESCO's existing health care programs and arrangements and Section
4980B(f) of the Code. The premiums for such health care continuation coverage
shall be paid by Employee as provided under COBRA to the extent not provided
otherwise in the Severance Benefits. The period from the Termination Date
through the first anniversary of the Termination Date, and thereafter, shall be
charged against Employee's rights under COBRA, as amended, and Section 4980B(f)
of the Code.


c. To the extent that any of the foregoing benefits are subject to federal,
state or local income or other taxes and WESCO believes, in good faith, that it
is required by applicable law to withhold any such taxes in respect of any
payment or benefit, WESCO shall make withholding in the amounts it determines to
be appropriate and shall remit those amounts to the appropriate taxing
authorities. WESCO's obligations shall be limited to those imposed on employers
for withholding of taxes under applicable law and Employee shall be responsible
for the timely reporting of income and the payment of taxes thereon.


d. Notwithstanding any other provision of this Agreement, Employee may pursue a
claim for unemployment compensation and WESCO will indicate that it does not
contest such claim; provided, however, that both parties will satisfy their
legal obligations to provide other information as the unemployment compensation
agency may request.


4. Confidential and Proprietary Information.


a.
Employee shall return to WESCO by February 29, 2012, or earlier upon WESCO's
request, all written materials, documents and other information in his
possession relating to WESCO and its management and business and all other
property of WESCO in his possession. Employee acknowledges that, by virtue of
his position with WESCO, he has had access to certain confidential and
proprietary information of WESCO and its business affairs. Employee represents
that he has held all such information confidential and that he shall keep secret
all confidential and/or proprietary matters relating to WESCO, whether or not
specifically designated as such, and shall not disclose them for any purpose
whatsoever to any outside party without the prior written consent of WESCO,
except if legally required to disclose by a competent tribunal, provided that
Employee has given timely notice to WESCO to allow WESCO to seek a protective
order or other appropriate remedy or waive compliance with this provision.



b.
Employee acknowledges that he remains bound by and subject to the terms of those
certain Patent Information and/or Intellectual Property Agreement(s) that he has
signed.



5. Non-Competition and Non-Solicitation.


a.
In consideration of the payments to be paid to Employee under this Agreement,
Employee agrees that, from the Effective Date (defined below) of this Agreement
through the Termination Date and continuing for a period of eighteen months
following the Termination Date, he shall not, by himself or in partnership or as
an equity owner or in conjunction with, or as an employee, agent, consultant,
unpaid adviser, manager or director of, any other person,














2

--------------------------------------------------------------------------------




business, firm, corporation or other entity, either directly or indirectly,
undertake or carry on or be engaged or have any financial or other interest in,
businesses, including their divisions, subsidiaries or affiliated entities,
which are competitors of WESCO, their subsidiaries or affiliates; provided,
however, that this provision shall not prevent Employee from owning less than 1%
of any publicly-owned entity or less than 3% of any private equity fund. For
clarification, the parties do not intend for manufacturers that do not engage in
distribution of products or services in competition with WESCO, their
subsidiaries or affiliates to be considered “competitors” for the purposes of
this paragraph. Furthermore, Employee may request that WESCO waive this
provision to allow Employee to work for a company that may be considered a
competitor of WESCO, and WESCO will consider such requests on a case-by-case
basis. Such requests shall be in writing and shall set forth in reasonable
detail the basis for the request, the name of the company for whom Employee
wishes to work, and the nature of his proposed responsibilities and duties.


b.
In consideration of the payments to be paid to Employee under this Agreement,
Employee agrees that, from the Effective Date (defined below) of this Agreement
through the Termination Date and continuing for a period of eighteen months
following the Termination Date, he shall not, directly or indirectly, solicit
for employment or employ any employee of WESCO, their subsidiaries or
affiliates, without WESCO's prior written consent.



c.
Employee shall not disparage, malign, or otherwise say or do anything which
could adversely affect the reputation and standing of WESCO.



d.
The Parties agree that in the event Employee should violate any terms of this
Section 5, WESCO would be irreparably and immediately harmed and could not be
made whole by monetary damages. Accordingly, it is agreed that, in addition to
any other remedy in which it may be entitled in law or equity, WESCO shall be
entitled to an injunction (without proof of actual damages) to prevent breaches
or threatened breaches of this Section 5, and/or compel to specific performance
of this Section 5.



6. Acknowledgment and Release.


Employee acknowledges that the payments and benefits he is to receive pursuant
to this Agreement shall be in full satisfaction of all claims, if any, against
WESCO, and their subsidiaries, affiliates, shareholders, directors, officers,
employees and agents, past and present. Except for the obligations of the
respective parties under this Agreement, Employee does, for himself, and his
heirs, personal representatives, successors and assigns, hereby irrevocably
release and discharge, WESCO, their subsidiaries, affiliates, stockholders,
directors, officers, employees and agents, past and present, and WESCO's
predecessors, successors and attorneys, of and from any and all manner of
actions, causes of action, claims, suits, debts, dues, sums of money,
controversies, agreements, promises and demands whatsoever, both at law and in
equity, known or unknown, arising under any federal, state or local law, rule,
ordinance or regulation (including any common law and including, but not limited
to, the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1866, as
amended, the Civil Rights Act of 1991, as amended, the Age Discrimination in
Employment Act, of 1967, as amended, and the Americans with Disabilities Act, as
amended, and any similar state and local laws), which he now has or ever had or
may in the future have, for,









3

--------------------------------------------------------------------------------




upon, or by reason of any matter, cause or thing whatsoever from the beginning
of the world to the date of this Agreement for, on account of or arising out of
any transactions or events that have occurred prior to the Effective Date of
this Agreement (as defined below). Employee further agrees that he shall not be
entitled to benefit from any charge or complaint filed by him or on his behalf,
based upon claims arising from or attributable in any way to his employment with
WESCO or the termination thereof, before any federal, state or local court or
administrative agency, and Employee waives his right to any such monetary or
other relief. This release is unqualified and for any relief, no matter how
called, including, without limitation, wages, back pay, front pay, compensatory
damages, liquidated damages, punitive damages, damages for pain or suffering,
costs, attorneys' fees and expenses and claims to be reinstated to employment
with WESCO. Employee understands that nothing in this Agreement prevents or
precludes him from challenging or seeking a determination in good faith of the
validity of the waiver solely under the Age Discrimination in Employment Act
contained in this Agreement, nor does it impose any condition precedent,
penalties, or costs for doing so, unless specifically authorized by federal law.


Employee and WESCO acknowledge and agree that this release does not affect
Employee's rights, if any, to indemnification or advancement of expenses under
Article VI of WESCO International, Inc.'s bylaws or to coverage under applicable
directors and officers insurance policies, in each case subject to the terms and
conditions imposed by the bylaws, the insurance contracts and applicable law.


As the principal financial officer of the Company, Employee has regularly
reviewed the quarterly and annual reports of the Company filed under the
Securities Exchange Act of 1934, as amended, and provided the required
certifications under Sections 302 and 906 of the Sarbanes-Oxley Act and the
rules under the SEC 1934 Act implementing Sections 302 and 906 which relate to,
among other matters, the information in the periodic reports filed by the
Company with the SEC, including the financial statements of the Company and
other financial information included in the reports, and the design and
evaluation of disclosure controls and procedures and internal control over
financial reporting and any fraud involving management or other employees.
Employee represents that, in connection with the annual report of the Company
for the year ended December 31, 2011 to be filed on or about February 22, 2012
and the recently released earnings report for 2011, nothing has come to his
attention as of February 3, 2012 that would cause him to be unable to provide
the unqualified certifications under Sections 302 and 906 with respect to the
year ended December 31, 2011.


7.
No Reinstatement or Re-employment



Employee agrees that he waives all claims to reinstatement of his employment
with WESCO, or their past, present and future subsidiaries or parents, and that
he will not, at any future time, apply for employment with WESCO, or its past,
present and future subsidiaries or parents. Employee agrees that his breach of
this paragraph will constitute lawful and just cause to refuse to employ him,
and that he shall have no cause of action against WESCO for such refusal.





















4

--------------------------------------------------------------------------------




8.
Breach of Agreement.



a.
Except as hereinafter provided, in the event that it is determined that Employee
has breached any provision of this Agreement, WESCO shall be relieved of any and
all obligations to make further payments or provide further benefits to Employee
hereunder (except to the extent required by law), and Employee shall repay
immediately to WESCO all monies and benefits that Employee received as Severance
Benefits. Any controversy or claim arising out of or relating to this Agreement,
or the breach thereof, shall be determined settled in accordance with the
provisions of subsection (b) below.



b.
Arbitration Agreement. The parties agree that any dispute arising under or in
connection with this Agreement shall be resolved by arbitration in accordance
with the then current rules of the American Arbitration Association respecting
employment disputes pertaining at the time the dispute arises. Such arbitration
shall be held in Pittsburgh, Pennsylvania before a panel of three arbitrators.
The determination of the arbitrators shall be conclusive and binding upon the
parties to such arbitration proceeding and judgment upon the award may be
entered in any court having jurisdiction. The expenses of each party, including
legal and accounting fees, if any, with respect to the arbitration, shall be
borne by such party, except to the extent otherwise directed by the arbitrators.
The arbitrators shall designate the party to bear the expenses of the
arbitrators or the respective amounts of such expenses to be borne by each
party. Any provision in this Agreement to the contrary notwithstanding, each
party shall be free to seek provisional equitable relief from a court of
competent jurisdiction (whether or not an arbitration proceeding shall then be
pending). No arbitration pursuant to this Agreement shall be stayed or delayed
pending the outcome of any judicial or other proceeding.



9.
Notices. Any notice or other communication required or permitted under this
Agreement shall be effective only if it is in writing and delivered personally
or sent by registered or certified mail, postage prepaid to the addresses set
forth on the signature page hereto or to such other address as either party may
designate by notice to the other, and shall be deemed to have been given upon
delivery in person or upon deposit in the mail.



10. Miscellaneous.


a.
The failure of a party to this Agreement to insist on any occasion upon strict
adherence to any term of this Agreement shall not be considered to be a waiver
or to deprive that party of the right thereafter to insist upon strict adherence
to that term or any other term of this Agreement. Any waiver must be in writing.



b.
If any provision of this Agreement shall be invalid or unenforceable, the
balance of this Agreement shall remain in effect, and if any provision is
inapplicable to any person or circumstance, it shall nevertheless remain
applicable to all other persons and circumstances.
























5

--------------------------------------------------------------------------------




c.
This Agreement constitutes the entire understanding of the parties with respect
to its subject matter, supersedes all prior agreements and understandings,
including the May 21, 2009 letter and Term Sheet between WESCO and Employee,
with respect to such subject matter, and may be terminated or amended only by a
written agreement signed by all of the parties to this Agreement. Employee
specifically waives any claim to the severance payment and other severance
benefits described in the May 21, 2009 letter and Term Sheet between WESCO and
Employee and, in consideration of the benefits described in this Agreement,
Employee and WESCO hereby agree that that provision in the May 21, 2009 letter
and Term Sheet between WESCO and Employee will be and hereby is of no further
force and effect. Notwithstanding any provision to the contrary, the
non-compete, non-solicitation and confidentiality covenants of Sections 4 and 5
shall be in addition to, and shall not be deemed to supersede, any existing
non-compete, non-solicitation and confidentiality covenants or other agreements
between Employee and WESCO, including those in any Stock Appreciation Rights
Agreements or Restricted Stock Units Agreements between Employee and WESCO.
Employee also acknowledges that the consideration provided in this Agreement,
including continued employment through July 2, 2012 and the payments and other
benefits set forth on Annex I, are in excess of the consideration that Employee
would have received under the terms of the May 21, 2009 letter and Term Sheet or
otherwise had Employee's employment been terminated in February 2012, and thus
Employee acknowledges and agrees that the release and waiver set forth in this
Agreement is in exchange for valuable consideration that Employee would not
otherwise be entitled to receive.



d.
The provisions of this Agreement shall be governed by and construed in
accordance with the law of the Commonwealth of Pennsylvania applicable to
agreements made and to be performed in the Commonwealth of Pennsylvania, without
regard to the principles of conflicts of laws.



e.
The headings in this Agreement are for convenience of reference only and are not
intended to be a part of or affect the meaning or interpretation of this
Agreement.



f.
This Agreement is personal to the parties hereto and cannot be assigned or
transferred by either party without the express written consent of the other
party. This Agreement shall inure to the benefit of and be binding upon
Employee, his heirs representatives and permitted assigns, and WESCO and its
successors and permitted assigns.



g.
All payments and benefits to Employee called for under this Agreement shall be
made from the general assets of WESCO and Employee shall have no rights in any
such payments and benefits greater than the rights of a general creditor of
WESCO. Notwithstanding the foregoing, those benefits to be paid to Employee
which are in the nature of pension benefits shall be afforded the same
protection and guarantees as similar benefits payable to other former employees
of WESCO.



h.
For purposes of Section 409A of the Code, each payment made under this Agreement
will be designated as a “separate payment” within the meaning of the Section
409A of the Code.




















6

--------------------------------------------------------------------------------




i.
Employee agrees to cooperate fully with WESCO and any person so designated by
WESCO, including but not limited to WESCO's attorneys, to assist WESCO to
resolve any disputes or issues with which Employee has any knowledge whatsoever.
Employee agrees to make himself available to answer questions or assist in such
matters for a period of three years from the Termination Date. Such cooperation
includes but is not limited to assisting WESCO and its counsel with litigation
where WESCO determines that Employee's assistance would be useful and assisting
WESCO with certain filings. Such assistance may include, without limitation,
providing telephone advice, attending personal meetings, providing deposition
testimony, serving as a witness at trial, in legal proceedings, or otherwise,
and similar activities. Such cooperation shall not unreasonably interfere with
Employee's non-WESCO commitments and in arranging for such cooperation and
assistance, WESCO will take into account Employee's other commitments and
schedule and will schedule such cooperation and assistance at mutually agreeable
times. When called upon for such assistance during the time period from the
Termination Date through the balance of the three-year period described in this
paragraph, Employee will be compensated at the hourly rate of $200, which
Employee acknowledges is a reasonable hourly rate.



11.
Consideration and Revocation Periods.



a.
Employee acknowledges, affirms and agrees that the benefits under this
Agreement, including the Severance Benefits referred to in Annex I, constitute
consideration in excess of that to which he would normally be entitled in the
absence of this Agreement.



b.
Employee represents that he has carefully read this Release; that he has been
advised to consult with and receive the advice of an attorney of his choice with
respect to his decision to execute this Agreement and to have an attorney
explain to him the terms of this Agreement; that he accepts full responsibility
and consequences of his action or non-action in this regard; that he knows and
understands the content of this Agreement; that he executes this Agreement
knowingly and voluntarily as his own free act; that the terms of this Agreement
are totally satisfactory and thoroughly understood by him; that this Agreement
was freely negotiated and entered into without fraud, duress or coercion; that
he has 21 days from the original receipt of this Agreement within which to
decide if he wants to sign it; that he may sign this Agreement in less than 21
days if he wishes; that he has 7 days after signing the Agreement within which
to change his mind and revoke his acceptance; and that the terms of the
Agreement will not be effective until those 7 days have expired without
revocation. Employee agrees that any changes, whether material or immaterial,
that are made to this Agreement prior to its execution shall not restart, or
otherwise affect, the running of this 21 day consideration period. This
Agreement will become effective on the eighth (8th) day after Employee signs
this Agreement provided that Employee has not revoked the Agreement before that
date (the “Effective Date”).






















7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have duly executed this Agreement on the day and
year signed below.


EMPLOYEE:
 
/s/ Richard P. Heyse
 
By:
Richard P. Heyse
 
 
152 Rockhaven Lane
 
 
Pittsburgh, PA 15228


































































































8

--------------------------------------------------------------------------------




Commonwealth of Pennsylvania
County of Allegheny


On this, the 23 day of February, 2012, before me, the undersigned Notary Public,
personally appeared Richard P. Heyse who acknowledged himself to be the
aforementioned individual, and that he duly executed the foregoing instrument
for the purposes herein contained.


IN WITNESS WHEREOF, I hereunto set my hand and official seal.


/s/ Martin K. Magan
                    
Notary Public































































































9

--------------------------------------------------------------------------------




WESCO


/s/ Kimbery G. Windrow
By:    Name: Kimberly G. Windrow
Title: Vice President, Human Resources
Suite 700, 225 West Station Square Drive
Pittsburgh, PA 15219


Commonwealth of Pennsylvania
County of Allegheny


On this, the 27 day of February, 2012, before me, the undersigned Notary Public,
personally appeared Kimberly G. Windrow, who acknowledged herself to be the
aforementioned representative of WESCO, and that she duly executed the foregoing
instrument for the purposes herein contained.


IN WITNESS WHEREOF, I hereunto set my hand and official seal.


/s/ William W. Cline II Notary Public















































































10

--------------------------------------------------------------------------------




Annex I
Severance Benefits


Upon Employee's execution and delivery of the Agreement to WESCO, and after the
Effective Date, WESCO shall:


1)Provide severance payments in an aggregate amount equal to twelve months of
Employee's most recent base salary in the total (gross) amount of Four Hundred
Thousand and no/100 Dollars ($400,000.00). The foregoing payments will be made
in approximately equal semi-monthly installments (each of which shall constitute
a separate payment within the meaning of Section 409A of the Code) over a twelve
month period in accordance with WESCO's standard payroll practices and shall
begin in the next applicable regular payroll processing period after the
Termination Date.


2)In the event the WESCO Compensation Committee approves a 2011 bonus that is
less than Two Hundred Ninety-Five Thousand and no/100 Dollars ($295,000.00),
then an additional severance payment shall be provided in the amount equal to
Two Hundred Ninety-Five Thousand and no/100 Dollars ($295,000.00) less the
amount of the actual approved 2011 bonus.  The foregoing payment will be made in
a lump sum within thirty (30) days of the Termination Date.


3)Provide an additional severance payment in lieu of a pro rated 2012 bonus from
January 1, 2012 through the Termination Date in the total (gross) amount of One
Hundred Thousand and no/100 Dollars ($100,000.00). The foregoing payment will be
made in a lump sum within thirty (30) days of the Termination Date.


4)Provide health care coverage in all applicable WESCO welfare benefits plans
for one year following the Termination Date. From the Termination Date until the
first anniversary of the Termination Date, the premium rate payable by Employee
will be the same as the then-current rate(s) for active employees, with WESCO
paying the balance of the premiums for that period of time. From the end of that
period through the end of the health care continuation coverage period under
COBRA, Employee will be responsible for making all required premium payments.
The period from the Termination Date through the first anniversary of the
Termination Date, and thereafter, shall be charged against Employee's rights
under COBRA, as amended, and Section 4980B(f) of the Code.


5)Upon the Effective Date, WESCO will make available to Employee appropriate
executive-level outplacement services through a firm of Employee's choosing, up
to a maximum cost to WESCO of $15,000.


6)In accordance with Section 2 of the Stock Appreciation Rights Agreements dated
October 28, 2009, February 3, 2010 and May 11, 2010 (the “Matching SAR
Agreements”) between Employee and WESCO, the stock appreciation rights granted
to Employee under such Matching SAR Agreements shall be 100% fully vested on the
Termination Date. The vesting requirements of any Stock Appreciation Rights
Agreements other than the Matching SAR Agreements or of any Restricted Stock
Agreements shall be as set forth in those agreements.


7)It is agreed and understood by the parties that all appropriate taxes and
withholdings due and owing will apply to the foregoing Severance Benefits in
accordance with Section 3(c) of this Agreement.







11